DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitations "an aerosolizable material" and “two different compositions”.  It is unclear if these are the same or new limitations as this claim depends from claim 15 which already disclosed these limitations.  For purposes of examination, the repeated elements are considered to be the same as previously recited.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5-7, 9-11, 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. 20160309784 A1 (hereinafter SILVESTRINI).
Regarding claim 1, SILVESTRINI discloses an aerosol generating system (abstract).  The system comprises a heater (Fig. 1a, electrical heater 106, ¶118); and an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118), wherein the heater is arranged to heat the aerosolizable material in use (¶125), and wherein the aerosolizable material comprises at least two sections having different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).
Regarding claim 2, SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses wherein the assembly is configured to provide a different heat profile to each of the at least two sections having different compositions (¶14, ¶16, ¶127 controlling the duty cycle provides different heat profiles to the sections).  SILVESTRINI discloses, “In this way, the user is provided with an aerosol-generating system which enables the quantity of volatile liquid aerosolised to be continuously varied,” (¶17).  
Regarding claim 3, SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses wherein the aerosolizable material has a rod shape (¶54).  A cavity of a circular cross section is a rod.
Regarding claim 5, SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses wherein the composition in a first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in a second section (¶124). 
Regarding claim 6, SILVESTRINI discloses the aerosol generating assembly according to claim 5, as discussed above.  SILVESTRINI further discloses heating of the first section of aerosolizable material is initiated prior to heating of the second section (¶124).
Regarding claim 7, SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses at least two heaters, wherein the at least two heaters are arranged to respectively heat different sections of the aerosolizable material. SILVESTRINI discloses multiple heaters (¶18).  Specifically, SILVESTRINI discloses control circuitry 134 that provides a controlled power profile to the second heater 136 (Fig. 1(b), ¶127).  SILVESTRINI discloses multiple heaters may be added (¶18).
Regarding claim 9, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses a method for heating (¶125), in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118), an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118), wherein the aerosolizable material includes at least two sections having different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).
Regarding claim 10, SILVESTRINI discloses the aerosol generating assembly according to claim 9, as discussed above.  SILVESTRINI further discloses providing a different heat profile to each of the aerosolizable material sections having different compositions.  
Regarding claim 11, SILVESTRINI discloses the aerosol generating assembly according to claim 9, as discussed above.  SILVESTRINI further discloses wherein the aerosolizable material has a rod shape (¶54).  A cavity of a circular cross section is a rod.
Regarding claim 13, SILVESTRINI discloses the aerosol generating assembly according to claim 9, as discussed above.  SILVESTRINI further discloses wherein the composition in a first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in a second section (¶124).
Regarding claim 14, SILVESTRINI discloses the aerosol generating assembly according to claim 13, as discussed above.  SILVESTRINI further discloses wherein heating of the first section of aerosolizable material is initiated prior to heating of the second section (¶124).
Regarding claim 15, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118), for use in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118), the aerosolizable material comprising: at least two sections having different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).
Regarding claim 17, SILVESTRINI discloses the aerosolizable material according to claim 15, as discussed above.  SILVESTRINI further discloses the aerosolizable material being configured such that the section that is heated first in use is relatively depleted in one or more volatile components compared to the section that is heated second in use (¶124).
Regarding claim 18, SILVESTRINI discloses the aerosol generating assembly according to claim 15, as discussed above.  SILVESTRINI further discloses the article at least one of a cooling element or a filter (filter ¶52, ¶99 and the insulation portion 121 is considered to be cooling ¶121, Claim 8).
Regarding claim 19, SILVESTRINI discloses the aerosol generating assembly according to claim 18, as discussed above.  SILVESTRINI further discloses providing an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118) containing two different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124); and wrapping the aerosolizable material and the at least one of a cooling element or filter (filter ¶52, ¶99 and the insulation portion 121 is considered to be cooling ¶121, Claim 8) in a wrapper material (Fig. 1a, housing 104, ¶118).  SILVESTRINI discloses that the aerosol-generating article is placed in the housing (¶118).  The insulating portion 121 is wrapped in the housing.  The disclosed filter would also necessarily enclosed (wrapped) in the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SILVESTRINI as discussed above, and further in view of US 20080092912 A1 (hereinafter ROBINSON).
Regarding claims 4 and 12, SILVESTRINI discloses the aerosol generating assembly according to claim 3 and 11, as discussed above.  SILVESTRINI may not explicitly disclose wherein the at least two sections are cylindrical and each is arranged coaxially along the rod shape of aerosolizable material.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86, arranged coaxially).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include wherein the at least two sections are cylindrical and each is arranged coaxially along the rod shape of aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would arrange the two sections along the axis of the device.  Further a person of ordinary skill in the 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches resistance heating elements 70, 72 (Fig. 1, ¶84).  ROBINSON teaches that during use the heating elements provide different heat levels to the aerosol-forming material in the surrounding regions (¶93).  ROBINSON teaches an additional embodiment comprising a third heating element 300 (Fig. 113, ¶113) which provides different heat, measured as temperatures, to the different aerosol sections.  ROBINSON also encourages those skilled in the art to vary the number, type, and location of the heating elements to provide sufficient heat to generate aerosol formation and provide adequate heat of the relevant components within the smoking article (¶114).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include at least two heaters, wherein the at least two heaters are arranged to respectively heat different sections of the aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would add heating elements as encouraged in ROBINSON to achieve sufficient aerosol generation of the different substrates and sections of tobacco.  Doing so would ensure the proper temperature was applied to the regions to with different relevant components.
Regarding claims 8 and 16, SILVESTRINI discloses the aerosol generating assembly according to claims 1 and 15, as discussed above.  SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod, and the tobacco rod comprises at least two sections having different tobacco compositions.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leave and/or reconstituted tobacco (¶56, ¶58, ¶63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include wherein the aerosolizable material comprises a tobacco rod, and the tobacco rod comprises at least two sections having different tobacco compositions as taught in ROBINSON.  A person of ordinary skill in the art would obviously use the assembly to provide heat to a tobacco rod and generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747